DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 12-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0157924 to Schutz.	As to claim 1, Schutz discloses a method for establishing access to a blood vessel of a patient, the method comprising: implanting a port device (1) under a skin of the patient, wherein the port device comprises: a first tapered seat (20) configured to receive a tip of a first access tube, the first tapered seat having a proximal portion, a distal portion, and a conical section extending between the proximal portion and the distal portion (Figure 2, [0056]); and interface surface configured to engage (i) the blood vessel of the patient (internal conduit connected to a patient’s blood vessel, [0056]) or (ii) a vascular access catheter, the interface surface having an aperture in fluid communication with the distal portion of the first tapered seat; introducing the tip (74, 75) of the first access tube into the port device via the proximal portion of the first tapered seat; advancing the tip of the first access tube toward the distal portion of the first tapered seat to create a mismatch fit with a diameter of the tip of the first access tube when the first tapered seat receives the first access tube in use, wherein the mismatch fit is adapted to cause an increase in flow during treatment [0044]. 	As to claim 2, Schutz discloses the method wherein the mismatch fit is further configured to decrease a cross-sectional sealing area (Figure 2).	As to claim 4, Schutz discloses the method wherein the tip of the first access tube is cylindrical (74, 75 and Figure 2). 	As to claim 5, Schutz discloses the method wherein the port device further comprising: advancing the tip of the second access tube toward a distal portion of the second tapered seat to create a match fit with a diameter of the second access tube (Figure 2). 	As to claim 6, Schutz discloses the method further comprising: performing a first procedure via the first tapered seat (see flow arrow 161), wherein the first procedure is at a flow rate greater than normal physiological pressures; and performing a second procedure via the second tapered seat (see flow arrow 162), wherein the second procedure is at a flow rate less than normal physiological pressures (Figure 2 and [0039]). 	As to claim 7, Schutz discloses the method wherein the first procedure comprises an injection of contrast dyes or a dialysis procedure (dialysis, [0039]). 	As to claim 8, Schutz discloses the method wherein the second procedure comprises an injection of intravenous fluids (short term intravenous drug delivery, [0002]).	As to claim 9, Schutz discloses the method wherein at least part of the first procedure and at least part of the second procedure are performed simultaneously (dialysis, [0039]). 	As to claim 12, Schutz discloses an implantable port device for establishing ace to a blood vessel of a patient, the device comprising: a first tapered seat (20) configured to receive a tip of a first access tube, the first tapered seat having a proximal portion, a distal portion, and a conical section extending between the proximal portion and the distal portion (Figure 2); and an interface surface configured to engage (i) the blood vessel of the patient [0056] or (ii) a vascular access catheter, the interface surface having an aperture in fluid communication with the distal portion of the first tapered seat; wherein the proximal portion of the first tapered seat is configured to receive the tip of the first access tube (74/75, Figure 2) therethrough, and wherein the first tapered seat is configured to create a mismatch fit with a diameter of the tip of the first access tube when in use, wherein the mismatch fit is adapted to cause an increase in flow during treatment [0056]. 	As to claim 13, Schutz discloses the device wherein the mismatch fit is further configured to decrease a cross-sectional sealing area (Figure 2 and [0056]).	As to claim 15, Schutz discloses the device wherein the tip of the first access tube is cylindrical (Figure 2).	As to claim 16, Schutz discloses the device wherein the device further comprises a second tapered seat for receiving a tip of a second access tube, wherein the second tapered seat is configured to create a match fit with a diameter of the second access tube when in use (Figure 2). 	As to claim 17, Schutz discloses the device wherein the first tapered seat is configured for use in procedures requiring flow rates greater than normal physiological pressures, and wherein the second tapered seat is configured for use in procedures requiring flow rates less than normal physiological pressures (flow arrows 161 and 162, Figure 2 and [0039]). 	As to claim 18, Schutz discloses the device wherein the first tapered seat is configured for injection of contrast dyes or performing dialysis procedures (dialysis, [0039]). 	As to claim 19, Schutz discloses the device wherein the second tapered seat is configured for injection of intravenous fluids (short term intravenous drug delivery, [0002]).	As to claim 20, Schutz discloses the device wherein the first and second tapered seats are configured for simultaneous use (dialysis, [0039]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0157924 to Schutz.	As to claim 3, Schutz discloses the method as claimed except wherein a distance between the proximal portion and the distal portion of the first tapered seat is between about 1.0mm and 5.0mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a distance between the proximal portion and the distal portion of the first tapered seat is between about 1.0mm and 5.0mm since determining the optimal dimensions requires routine skill in the art. 
Claims 10-11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0157924 to Schutz in view of US 2004/0199220 to Cantlon.	As to claim 10, Schutz discloses the method as claimed, but fails to further disclose the method comprising illuminating one or more light sources on a guide of the port device, wherein the guide is configured to engage the proximal portion of the tip of the first access tube and to assist in directing the tip of the first access tube toward the first tapered seat, and wherein illumination of the light sources causes the light sources to be visible through a skin of the patient. In analogous prior art, Cantlon discloses the method comprising illuminating one or more light sources on a guide of the port device, wherein the guide is configured to engage the proximal portion of the tip of the first access tube and to assist in directing the tip of the first access tube toward the first tapered seat, and wherein illumination of the light sources causes the light sources to be visible through a skin of the patient (light sources as seen in a block 172, Figure 8 and [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Schutz with the step of illuminating one or more light sources on a guide of the port device, wherein the guide is configured to engage the proximal portion of the tip of the first access tube and to assist in directing the tip of the first access tube toward the first tapered seat, and wherein illumination of the light sources causes the light sources to be visible through a skin of the patient to indicate the location of a port [0032].	As to claim 11, the modified method of Schutz further discloses the method wherein the port device comprises a receiver coil for receiving an electrical current, the method further comprising: positioning an electromagnetic inducer in proximity to the receiver coil to cause the light sources to be illuminated (activation can be the inducing of current in a coil, alerting a sensor, manipulating a activator, [0032]). 	As to claim 21, Schutz discloses the device further comprising a guide configured to engage the proximal portion of the tip of the first access tube and to assist in directing the tip of the first access tube toward the first tapered seat, wherein the guide comprises one or more light sources configured to be illuminated so as to be visible through a skin of the patient. In analogous prior art, Cantlon discloses the device comprising illuminating one or more light sources on a guide of the port device, wherein the guide is configured to engage the proximal portion of the tip of the first access tube and to assist in directing the tip of the first access tube toward the first tapered seat, and wherein illumination of the light sources causes the light sources to be visible through a skin of the patient (light sources as seen in a block 172, Figure 8 and [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Schutz with the step of illuminating one or more light sources on a guide of the port device, wherein the guide is configured to engage the proximal portion of the tip of the first access tube and to assist in directing the tip of the first access tube toward the first tapered seat, and wherein illumination of the light sources causes the light sources to be visible through a skin of the patient to indicate the location of a port [0032].	As to claim 22, the modified device of Schutz discloses the device further comprising a receiver coil for receiving an electrical current, wherein the light sources are configured to be illuminated when an electromagnetic inducer is positioned in proximity to the receiver coil (activation can be the inducing of current in a coil, alerting a sensor, manipulating a activator, [0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783